Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-16, none of the references, alone or in combination, discloses a vehicular vision system, the vehicular vision system comprising: a camera disposed at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system, the camera viewing forward of the equipped vehicle through the windshield, wherein the camera comprises an imager having at least one million photosensing elements arranged in rows and columns, and wherein the camera captures frames of image data; a control having an image processor operable to process multiple frames of image data captured by the camera; wherein the control, responsive at least in part to image processing of multiple frames of captured image data, detects an object present exterior of the equipped vehicle that is moving relative to the equipped vehicle; wherein the control receives vehicle motion data indicative of motion of the equipped vehicle when the equipped vehicle is moving; and wherein the control, responsive at least in part to the received vehicle motion data when the equipped vehicle is moving, and via image processing of multiple frames of image data captured by the camera when the equipped vehicle is moving, determines motion of the detected object relative to the moving equipped vehicle by (i) determining corresponding object points in at least two frames of captured image data and (ii) estimating object motion trajectory of the detected object based at least in part on the determined corresponding object points.
Regarding claims 17-22, none of the references, alone or in combination, discloses a vehicular vision system, the vehicular vision system comprising: a camera disposed at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system, the camera viewing forward of the equipped vehicle through the windshield, wherein the camera comprises an imager having at least one million photosensing elements arranged in rows and columns, and wherein the camera captures frames of image data; a control having an image processor operable to process multiple frames of image data captured by the camera; wherein the control, responsive at least in part to image processing of multiple frames of captured image data, detects an object present exterior of the equipped vehicle that is moving relative to the equipped vehicle; wherein the camera is part of a pedestrian detection system of the equipped vehicle, and wherein the detected object is a pedestrian; wherein the control receives vehicle motion data indicative of motion of the equipped vehicle when the equipped vehicle is moving, and wherein the received vehicle motion data includes at least data indicative of speed of the equipped vehicle; and wherein the control, responsive at least in part to the received vehicle motion data when the equipped vehicle is moving, and via image processing of multiple frames of image data captured by the camera when the equipped vehicle is moving, determines motion of the detected object relative to the moving equipped vehicle by (i) determining corresponding object points in at least two frames of captured image data and (ii) estimating object motion trajectory of the detected object based at least in part on the determined corresponding object points.
Regarding claims 23-28, none of the references, alone or in combination, discloses a vehicular vision system, the vehicular vision system comprising: a camera disposed at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system, the camera viewing forward of the equipped vehicle through the windshield, wherein the camera comprises an imager having at least one million photosensing elements arranged in rows and columns, and wherein the camera captures frames of image data; a control having an image processor operable to process multiple frames of image data captured by the camera; wherein the control, responsive at least in part to image processing of multiple frames of captured image data, detects an object present exterior of the equipped vehicle that is moving relative to the equipped vehicle; wherein the camera is part of a collision avoidance system of the equipped vehicle, and wherein the detected object is another vehicle; wherein the control receives vehicle motion data indicative of motion of the equipped vehicle when the equipped vehicle is moving, and wherein the received vehicle motion data includes at least data indicative of speed of the equipped vehicle; and wherein the control, responsive at least in part to the received vehicle motion data when the equipped vehicle is moving, and via image processing of multiple frames of image data captured by the camera when the equipped vehicle is moving, determines motion of the detected object relative to the moving equipped vehicle by (i) determining corresponding object points in at least two frames of captured image data and (ii) estimating object motion trajectory of the detected object based at least in part on the determined corresponding object points.

Most Pertinent Prior Arts:
US 5,550,677

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486